2014 IL 115308



                                IN THE
                           SUPREME COURT
                                  OF
                         THE STATE OF ILLINOIS



                                   (Docket No. 115308)

         THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. DAVID K.
                            ELLIOTT, Appellee.


                             Opinion filed January 24, 2014.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Kilbride, Karmeier, Burke, and Theis
     concurred in the judgment and opinion.



                                        OPINION

¶1       Defendant, David Elliott, was convicted of driving on a suspended license (625
     ILCS 5/6-303 (West 2008)). He appealed, arguing that the conviction was improper
     because the statutory summary suspension upon which it was based had been
     rescinded. The appellate court agreed and vacated defendant’s conviction. 2012 IL App
     (5th) 100584. We now reverse the appellate court and reinstate the conviction.



¶2                                     BACKGROUND

¶3       On August 26, 2009, defendant was arrested in Jackson County for driving under
     the influence (625 ILCS 5/11-501 (West 2008)). In connection with that arrest,
     defendant was also given notice of the statutory summary suspension of his driver’s
     license (625 ILCS 5/11-501.1 (West 2008)). On September 1, 2009, defendant filed a
     petition to rescind the summary suspension.
¶4       On October 11, 2009, defendant’s statutory summary suspension commenced. Two
     days later, on October 13, 2009, defendant was pulled over in Perry County and issued
     a citation for driving on a suspended license (625 ILCS 5/6-303 (West 2008)).

¶5       On October 19, 2009, the circuit court of Jackson County entered an order granting
     defendant’s petition to rescind the statutory summary suspension. Four days later, on
     October 23, 2009, the Illinois Secretary of State entered a notice and order of
     rescission, thereby removing the statutory summary suspension from defendant’s
     driving record.

¶6       Thereafter, defendant filed a motion in the circuit court of Perry County seeking to
     dismiss the pending citation for driving on a suspended license. In support, defendant
     argued that, because the circuit court of Jackson County had rescinded the statutory
     summary suspension upon which the driving on a suspended license citation was
     based, that citation no longer had a valid legal basis and therefore had to be dismissed.
     The circuit court of Perry County rejected defendant’s argument and denied the motion
     to dismiss. A bench trial followed, and defendant was found guilty of driving on a
     suspended license.

¶7       Defendant appealed, and the appellate court reversed. 2012 IL App (5th) 100584.
     In doing so, the appellate court noted that, under section 2-118.1(b) of the Illinois
     Vehicle Code (the Code) (625 ILCS 5/2-118.1(b) (West 2008)), a trial court has only
     two dispositional options when it comes to a statutory summary suspension-it may
     “rescind” the suspension or it may “sustain” the suspension. 2012 IL App (5th) 100584,
     ¶ 15. From there, the appellate court explained that “[t]he act of rescinding is not
     simply to terminate.” Id. ¶ 16. Rather, “[b]oth common usage and the operation of the
     term in legal proceedings impute an intention to undo an action so that it never
     existed.” Id. Consequently, when the circuit court of Jackson County rescinded
     defendant’s statutory summary suspension in this case, that suspension did not simply
     terminate going forward; rather, it became as though it never happened. And because
     the statutory summary suspension never happened, there was no longer any valid basis
     for charging defendant in Perry County with driving on a suspended license.
     Accordingly, the appellate court reversed the circuit court of Perry County’s judgment
     and vacated defendant’s conviction. Id. ¶ 42.

¶8      The State appealed to this court, and we allowed the State’s petition for leave to
     appeal. Ill. S. Ct. R. 315 (eff. Feb. 26, 2010).


                                              2
¶9                                            ANALYSIS

¶ 10       Driving on a suspended license is committed when a person “drives or is in actual
       physical control of a motor vehicle on any highway of this State at a time when such
       person’s driver’s license *** is revoked or suspended as provided by [the Code].” 625
       ILCS 5/6-303(a) (West 2008). Here, no one disputes that the statutory summary
       suspension of defendant’s driver’s license commenced on October 11, 2009. Nor does
       anyone dispute that, just two days later, and six days prior to the circuit court of
       Jackson County’s order rescinding defendant’s statutory summary suspension,
       defendant was pulled over in Perry County and charged with driving on a suspended
       license. In other words, no one disputes that the charge in this case arises from conduct
       that occurred after the commencement of but before the rescission of defendant’s
       statutory summary suspension. The only issue, then, is whether the subsequent order of
       rescission renders that charge invalid. We hold that it does not.

¶ 11       The issue before us is one of statutory construction. When construing a statute, this
       court’s primary objective is to ascertain and give effect to the legislature’s intent,
       keeping in mind that the best and most reliable indicator of that intent is the statutory
       language itself, given its plain and ordinary meaning. People v. Lloyd, 2013 IL 113510,
       ¶ 25. In determining the plain meaning of the statute, we consider both the subject the
       statute addresses and the legislative purpose in enacting it. Id. Because the construction
       of a statute is a question of law, our review is de novo. Id.

¶ 12       As both parties recognize, the key to resolving the issue at hand is ascertaining what
       the legislature intended when it deployed the term “rescind” in section 12-118.1 of the
       Code. Unfortunately, the legislature provides us with little guidance on this question.
       Though section 1 of the Code contains an extensive catalog of defined terms, “rescind”
       is not among them. At the same time, “rescind” is a term that enjoys numerous
       meanings both inside and outside the legal context, and consequently we cannot simply
       presume that the legislature intended the term’s “commonly understood” meaning, as
       such a meaning does not exist. We are therefore left no choice but to consider the range
       of possible definitions for “rescind” and assess which of these definitions best
       comports with the public policy purpose of the statutory summary suspension law, as
       this court has understood it.

¶ 13       Beginning with the dictionary definitions, we see quickly that “rescind” can have
       either prospective or retroactive meaning, depending upon the particular definition and
       the context. Webster’s, for example, defines “rescind” as both “to do away with : take

                                                 3
       away : REMOVE” and “to abrogate (a contract) by tendering back or restoring to the
       opposite party what one has received from him.” Webster’s Third New International
       Dictionary 1930 (2002). The first of these definitions clearly connotes an act with only
       prospective effect, while the second of these definitions connotes an act with
       retroactive effect. Similarly, Webster’s defines “rescission” as both “an act of cutting
       off” and “an act of rescinding, annulling, or vacating or of cancelling or abrogating (as
       by restoring to another party to a contract or transaction what one has received from
       him).” Id. Again, the first of these definitions clearly connotes an act with only
       prospective effect, while the second of these definitions connotes an act with
       retroactive effect. Finally, we see that Black’s Law Dictionary defines “rescind” both
       as “abrogate,” a term that suggests retroactive effect, and “cancel,” a term that suggests
       prospective effect. Black’s Law Dictionary 1420 (9th ed. 2009). In short, rather than
       resolve the issue at hand, the dictionaries simply underscore the problem.

¶ 14       In the same way, we see that the Illinois legislature is inconsistent in its use of the
       term “rescind,” sometimes intending a retroactive meaning while other times intending
       only a prospective meaning. For example, section 5(b) of the Life Care Facilities Act
       provides that:

              “any person entering into [a life care contract] shall have a period of 14 days
              beginning with the first full calendar day following the execution of the
              contract, or the payment of an initial sum of money as a deposit or application
              fee, or receipt of the financial disclosure statement, whichever occurs last,
              within which to rescind the life care contract without penalty or further
              obligation. In the event of such rescission, all money or property paid or
              transferred by such person shall be fully refunded.” 210 ILCS 40/5(b) (West
              2008).

¶ 15   Clearly, in this context, “rescind” is meant to have a retroactive meaning, as the
       consequence of a rescission is to undo the life care contract in its entirety and to restore
       the parties to their previous positions as if the contract had never been executed. By
       contrast, in section 108A-1 of the Code of Criminal Procedure of 1963 (725 ILCS
       5/108A-1 (West 2008)), the legislature uses the term “rescind” in a way that just as
       clearly is meant to have only a prospective meaning. That section, which governs the
       authorization for use of eavesdropping devices by law enforcement, states:

                  “The Chief Judge of the circuit may assign to associate judges the power to
              issue orders authorizing or approving the use of eavesdropping devices by law

                                                  4
                enforcement officers or agencies in accordance with this Article. After
                assignment by the Chief Judge, an associate judge shall have plenary authority
                to issue such orders without additional authorization for each specific
                application made to him by the State’s Attorney until such time as the associate
                judge’s power is rescinded by the Chief Judge.” (Emphasis added.) 725 ILCS
                5/108A-1(West 2008).

¶ 16   In this context, “rescind” is clearly meant to have only a prospective meaning, as the
       legislature’s intent is not to retroactively strip a duly assigned associate judge of his or
       her authority to issue eavesdropping orders, thereby invalidating any such orders that
       were entered during the time that the judge possessed such authority. Rather, the
       obvious intent of this provision is to remove that authority going forward, so that no
       further eavesdropping orders are entered without the express approval and oversight of
       the chief judge. 1

¶ 17       So once again we see that, depending upon the context, and even within the pages
       of the Illinois Compiled Statutes itself, “rescind” can have either a retroactive meaning
       or a prospective-only meaning. The challenge for us, then, is to determine which of
       these two meanings the legislature intended in the context of statutory summary
       suspensions—the retroactive one, as in section 5 of the Life Care Facilities Act, or the
       prospective-only one, as in section 108A-1 of the Code of Criminal Procedure. For
       several reasons, we are convinced it is the prospective-only one.

¶ 18        To begin with, a prospective-only reading of “rescind” best comports with the
       public policy that informs the statutory summary suspension statute, as previously
       expressed by this court. Section 11-501.1 of the Code authorizes the Secretary of State
       to summarily suspend the driver’s license of any motorist arrested for DUI who refuses
       to submit to chemical testing, tests above the legal alcohol concentration limit, or tests
       positive for an intoxicating substance. 625 ILCS 5/11-501.1(d) (West 2002). In People
       v. McClure, 218 Ill. 2d 375, 379 (2006), this court explained that “the issuance of a
       statutory summary suspension protects the public from impaired drivers and swiftly
       removes them from our roadways” (emphasis added). See also People v. Moore, 138
       Ill. 2d 162, 166-67 (1990) (statutory summary suspension “serve[s] the salutary
       purpose of promptly removing impaired drivers from the road”). In other words, the

           1
            The dictionary entries cited above and provisions such as section 108A-1 undermine the sole
       premise informing the appellate court’s analysis below, namely that “[b]oth common usage and the
       operation of the term in legal proceedings impute an intention to undo an action so that it never existed.”
       2012 IL App (5th) 100584, ¶ 16.
                                                         5
       purpose of statutory summary suspension is to ensure that drivers charged with DUI are
       removed from the roads not just hopefully or eventually, but certainly and swiftly. A
       prospective-only reading of “rescind” accomplishes this purpose far better than a
       retroactive one. This is because, under a prospective-only reading, a person who drives
       on a suspended license is subject to criminal penalties irrespective of whether the
       suspension is subsequently rescinded. In other words, under a prospective-only
       reading, the illegality of driving on a suspended license is certain. By contrast, under a
       retroactive reading, a person who drives on a suspended license is subject to criminal
       penalties only if the suspension is subsequently sustained. In other words, under a
       retroactive reading, the illegality of driving on a suspended license is contingent. The
       question therefore becomes, if the public policy that informs statutory summary
       suspension is to remove affected drivers from the roads as swiftly and as effectively as
       possible, which of the two readings of “rescind” is more likely to bring this about—the
       one that makes criminal culpability for driving on a suspended license certain, or the
       one that makes it merely possible? Clearly, it is the reading that makes criminal
       culpability certain, as drivers who know that driving on a suspended license is a crime
       irrespective of any future rescission are less likely to drive on a suspended license than
       are those who believe there is a chance of escaping criminal culpability for such
       conduct via rescission.

¶ 19       Second, a prospective-only reading of “rescind” best comports with other
       provisions of the Code relating to statutory summary suspensions. For example, section
       2-118.1 of the Code states, inter alia, that a pending petition to rescind “shall not stay
       or delay the statutory summary suspension.” 625 ILCS 5/2-118.1(b) (West 2008). As
       our appellate court has correctly recognized, “[t]his section implies a general
       legislative intent that suspensions shall remain in full force and effect until proven to be
       invalid.” (Emphasis added.) See People v. Focia, 287 Ill. App. 3d 767, 769 (1997).
       Similarly, the driving on a suspended license statute makes it a crime for a person to
       “drive[ ] or [be] in actual physical control of a motor vehicle on any highway of this
       State at a time when such person’s driver’s license *** is revoked or suspended as
       provided by this Code or the law of another state.” (Emphasis added.) 625 ILCS
       5/6-303 (West 2008). The legislature’s use of the phrase “at a time when” suggests that
       the dispositive fact in determining whether this offense has occurred is not the ultimate
       validity of the underlying suspension but rather the existing status of the driver’s
       license at the time of the arrest. This, too, supports a reading of “rescind” that is
       prospective-only.


                                                  6
¶ 20       Third, a prospective-only reading of “rescind” best comports with this court’s
       long-standing presumption that, when enacting a statute, the legislature does not intend
       to create absurd, inconvenient, or unjust results. See, e.g., People v. Jackson, 2011 IL
       110615, ¶ 15. Again, in section 11-501.1 of the Code, the legislature created a
       mechanism for summarily suspending the driver’s license of a person charged with
       DUI. 625 ILCS 5/11-501.1 (West 2008). And in section 6-303 of the Code, the
       legislature then made it a crime for any person to drive or be in actual physical control
       of a motor vehicle “at a time when” such person’s driver’s license is suspended. 625
       ILCS 5/6-303 (West 2008). A prospective-only reading of “rescind” makes this
       legislative scheme very easy and very convenient to enforce, as there is only one
       question to ask–what was the actual status of the driver’s license at the time of the
       arrest, valid or suspended? The answer to this question will never change and will be
       readily available to the driver, to the officer on the scene, and to the court charged with
       adjudicating the offense. In other words, a prospective-only reading of “rescind” builds
       certainty and efficiency into the system. By contrast, a retroactive reading of “rescind”
       introduces both inefficiency and uncertainty into the system, thereby making the
       enforcement and administration of this very same legislative scheme highly
       inconvenient. Consider a driver such as defendant in this case, who is pulled over for
       driving while his statutory summary suspension is in effect and charged with driving on
       a suspended license. And then consider that this same driver’s petition to rescind is
       granted by the circuit court, that the circuit court is then reversed on appeal 18 months
       later by the appellate court, which is then reversed two years later by this court. Under
       a retroactive reading of “rescind,” how is this driver’s driving on a suspended license
       charge possibly adjudicated with any degree of economy, certainty, or convenience, as
       the facts underlying that charge remain in a perpetual state of flux and are nothing short
       of a judicial moving target? No, the far better policy flows from the conclusion we
       already have reached, namely, that in relation to the crime of driving on a suspended
       license, the rescission of a statutory summary suspension is of prospective effect only.

¶ 21       Finally, we note that a prospective-only reading of the term “rescind” is consistent
       with the way this court has characterized the statutory summary suspension scheme in
       previous decisions. In McClure, this court explained the process by which a driver
       challenges a statutory summary suspension and, in doing so, stated that a driver seeking
       to have the statutory summary suspension rescinded must file a petition “stat[ing]
       grounds upon which the summary suspension should be lifted.” (Emphasis added.)
       McClure, 218 Ill. 2d at 380. Now admittedly, in McClure, this court was not
       adjudicating whether, for purposes of statutory summary suspension, the term

                                                 7
       “rescind” should be given a retroactive meaning or a prospective-only meaning.
       Nevertheless, this court’s use of the term “lifted” in this context betrays an assumption
       that the legal consequences of rescission would be prospective-only and would not
       reach back to the time of arrest. See, e.g., Black’s Law Dictionary 1011 (9th ed. 2009)
       (defining “lift” as “[t]o stop or put an end to”). This assumption was correct, and what
       we assumed in McClure we now confirm today.



¶ 22                                        CONCLUSION

¶ 23       For the reasons set forth above, we conclude that, in relation to the crime of driving
       on a suspended license, the rescission of a statutory summary suspension is of
       prospective effect only. Defendant’s conviction for that crime in this case was proper,
       and we therefore reverse the judgment of the appellate court and affirm the judgment of
       the circuit court.



¶ 24      Appellate court judgment reversed.

¶ 25      Circuit court judgment affirmed.




                                                 8